Case: 12-13845   Date Filed: 04/30/2013   Page: 1 of 3


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 12-13845
                        Non-Argument Calendar
                      ________________________

                  D.C. Docket No. 1:11-cv-23293-DMM



RAFAEL CHAVARRY,

                                                     Petitioner-Appellant,

                                 versus

UNITED STATES OF AMERICA,

                                                     Respondent-Appellee.

                      ________________________

               Appeal from the United States District Court
                   for the Southern District of Florida
                     ________________________

                             (April 30, 2013)

Before WILSON, PRYOR and ANDERSON, Circuit Judges.

PER CURIAM:
              Case: 12-13845     Date Filed: 04/30/2013    Page: 2 of 3


      Rafael Chavarry appeals pro se the denial of his petition for a writ of error

coram nobis under the All Writs Act. 28 U.S.C. § 1651. We affirm.

      Chavarry pleaded guilty in 1994 to money laundering, and while serving a

sentence of imprisonment following the revocation of his supervised release, filed

a series of postconviction challenges. In 2002, Chavarry moved to vacate his

sentence, but the district court denied that motion on the merits. See 28 U.S.C.

§ 2255. In 2008, Chavarry moved, without success, to vacate his conviction on the

ground that the decisions of the Supreme Court in United States v. Santos, 553

U.S. 507, 128 S. Ct. 2020 (2008), and Cuellar v. United States, 553 U.S. 550, 128

S. Ct. 1994 (2008), had redefined the elements of money laundering in such a

manner that he was convicted based on conduct that was no longer defined as

criminal. See 28 U.S.C. § 2255. Undeterred, Chavarry repeated the same

argument for relief in a petition for a writ of audita querela or error coram nobis,

the denial of which we affirmed on appeal, United States v. Chavarry, 376 Fed.

App’x 928 (11th Cir. 2010). In the meantime, Chavarry was released from

custody.

      In 2011, Chavarry filed the petition for a writ of audita querela or error

coram nobis that is the subject of this appeal. Chavarry again argued for relief

under Santos and Cuellar, and he argued that the district court lacked subject

matter jurisdiction to accept his plea of guilty because his indictment failed to


                                           2
              Case: 12-13845     Date Filed: 04/30/2013   Page: 3 of 3


allege that he interfered with interstate commerce. The district court ruled that the

writ of audita querela was unavailable because “section 2255 provided an avenue

to challenge [Chavarry’s] conviction.” The district court also ruled that the writ of

coram nobis was unavailable for Chavarry to relitigate his argument about Santos

or to challenge his indictment on a ground that he could have “pursue[d] . . . either

on direct appeal or in a prior section 2255 motion.”

      The district court did not abuse its discretion. A writ of coram nobis is

available only when “there is and was no other available avenue of relief” and “the

error involves a matter of fact of the most fundamental character which has not

been put in issue or passed upon and which renders the proceeding itself irregular

and invalid.” Alikhani v. United States, 200 F.3d 732, 734 (11th Cir. 2000).

Because Chavarry could have challenged his indictment in an earlier proceeding,

and he could have raised his argument about Santos in a prior petition, the writ of

coram nobis is unavailable.

      We AFFIRM the denial of Chavarry’s petition.




                                          3